 OWEN LEE FLOOR SERVICE, INC.Owen Lee Floor Service, Inc., and Owen Lee, Con-tractor, an Individual Proprietorship and Car-penters and Linoleum Layers Local No. 484,United Brotherhood of Carpenters and Joinersof America, AFL-CIO. Case 8-CA-12358April 29, 1982SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTEROn July 17, 1980, the National Labor RelationsBoard issued a Decision and Order' in the above-entitled proceeding in which the Board, inter alia,ordered Respondent to make whole certain discri-minatees and employee benefit funds for losses re-sulting from Respondent's unfair labor practices inviolation of Section 8(a)(1), (3), and (5) of the Act.On June 4, 1981, the United States Court of Ap-peals for the Sixth Circuit entered its judgment en-forcing the Board's Order, including its backpayprovisions. A controversy having arisen over theamount of backpay due under the Board's Order,as enforced by the court, the Regional Director forRegion 8, on August 31, 1981, issued and dulyserved on Respondent a backpay specification andnotice of hearing, alleging the amount of backpayand employee benefit fund contributions due underthe Board's Order and notifying Respondent that itshould file a timely answer complying with theBoard's Rules and Regulations, Series 8, as amend-ed. Respondent failed to file such an answer.Thereafter, on January 21, 1982, counsel for theGeneral Counsel filed directly with the Board aMotion for Summary Judgment. Subsequently, onJanuary 28, 1982, the Board issued an order trans-ferring the proceeding to the Board and a NoticeTo Show Cause why the General Counsel's motionshould not be granted. Respondent failed to file aresponse to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions, Series 8, as amended, provides, in pertinentpart, as follows:'250 NLRB 651.261 NLRB No. 65(a) ... The respondent shall, within 15 daysfrom the service of the specification, if any,file an answer thereto ....(c) ...If the respondent fails to file anyanswer to the specification within the timeprescribed by this section, the Board may,either with or without taking evidence in sup-port of the allegations of the specification andwithout notice to the respondent, find thespecification to be true and enter such order asmay be appropriate.The backpay specification, issued and served onRespondent on or about August 31, 1981, specifi-cally states that Respondent shall, within 15 daysfrom the date of the specification, file with the Re-gional Director for Region 8 an answer to thespecification and that, if the answer fails to denythe allegations of the specification in the mannerrequired under the Board's Rules and Regulationsand the failure to do so is not adequately explained,such allegations shall be deemed to be admitted tobe true and Respondent shall be precluded from in-troducing any evidence controverting them. By atelephone call on January 8, 1982, Respondent's at-torney's office was informed that it had failed tofile answers to the backpay specification as re-quired by Section 102.54 of the Board's Rules andRegulations and that, unless answers were filed byJanuary 13, 1982, counsel for the General Counselwould file a Motion for Summary Judgment withthe Board. A letter confirming this telephone con-versation was sent to Respondent's attorney onJanuary 8, 1982.On January 13, 1982, Respondent's attorney tele-phonically advised counsel for the General Counselthat the allegations in the backpay specificationwere reasonably accurate and consequently hewould file no answer and not litigate this matter.Respondent has filed no answer. Respondent alsofailed to file a response to the Notice To ShowCause. Therefore, the allegations of the Motion forSummary Judgment stand uncontroverted. As Re-spondent has not filed an answer to the specifica-tion and has not offered any explanation for its fail-ure to do so, in accordance with the rule set forthabove, the allegations of the specification aredeemed to be true and are so found by the Boardwithout the taking of evidence in support of thesaid allegations.Accordingly, we grant the General Counsel'sMotion for Summary Judgment and conclude thenet backpay due each of the discriminatees and theamounts due the specified employee benefit funds453 DECISIONS OF NATIONAL LABOR RELATIONS BOARDare as stated in the computations of the specifica-tion.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Owen Lee Floor Service, Inc., and Owen Lee,Contractor, an Individual Proprietorship, Bower-stown, Ohio, its officers, agents, successors, and as-signs, shall make whole each of the discriminateesnamed below by payment to each of them of theamount specified as net backpay, with interestthereon,2computed in the manner prescribed inFlorida Steel Corporation, 231 NLRB 651 (1977),until payment of all backpay due is made as pro-vided for in F. W Woolworth Company, 90 NLRB289 (1950), less tax withholding required by Feder-al and state laws:' See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).Member Jenkins would award interest on the backpay owed the discri-minatees on the basis of the position set forth in his partial dissent inOlympic Medical Corporation, 250 NLRB 146 (1980).Donald BeachamRichard CastroDonald DugamAnthonyGuargliardo(To the Estate,of)Ernest FletcherRobert RossClem Simon$14,284.6211,132.125,633.536,574.496,992.956,972.469,651.63IT IS FURTHER ORDERED that Respondent shallreimburse Carpenters and Linoleum Layers LocalNo. 484, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, for the loss of allpension fund and health and welfare fund paymentsincurred by the Union by payment to such funds ofthe amounts specified below:Pension FundHealth andWelfare Fund$11,855.019,220.56454